THE COURT
(nem. eon.) refused the evidence offered by the plaintiff to show defect of title, unless accompanied by evidence of fraud in the original contract respecting the work and conveyance of the lot, or evidence showing that the plaintiff had a right to rescind tlie contract.
The plaintiff’s counsel then, in order to show such fraud, offered evidence that Mr. Vainnm bought the lot for $30 at a tax sale; that the price which the plaintiff was to allow him for it, in work, was the full value of a good title; that the title under the sale for taxes was worthless; that Mr. Varnum was a shrewd, speculating man, well acquainted with city titles, and the plaintiff was a plain, unlettered man; that the validity of the tax sales had been questioned in 1810, and a bill in chancery, in the case of Greenleaf v. Corporation of Washington [unreported], to set them aside, was pending at the time of this contract, and must have been known to Mr. Varnum, who was a member of the corporation.
Mr. Jones, for defendant, objected to the admissibility of the evidence so offered by the plaintiff in support of his allegation of' fraud, and prayed the opinion of the court that it was wholly inadmissible as evidence to impeach the title of the said Varnum to the lot in question, and that it was incompetent and inadmissible as evidence of any fraudulent misrei>resentation or concealment of the said Varnum, to the effect of avoiding the said contract between the said Vamum and the plaintiff.
Which opinion and instruction THE COURT gave as prayed. THRUSTON, Circuit Judge, contra.
Verdict for the defendant. A bill of exceptions was taken by the plaintiff’s counsel, but no writ of error was prosecuted.